DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/13/2020 and 6/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 21 is objected to because of the following informalities:
In claim 21, line 4, “reach;” should be –reach; and--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: leaf modules in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 7, and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 4 recites the limitation “the leaf module” in line 2. It is not clear which leaf module is being referred to since there is more than one leaf module.
Claim 6 recites the limitation “the driving force” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitations “modified lead screw” and “modified nut” in line 2. It is not clear how this lead screw and nut are “modified” as compared to a regular lead screw or nut.
Claims 19 and 20 inherit the deficiencies of claim 18 and are likewise rejected.
Claim 20 recites the limitation “a first position” in line 6. It is not clear if this is a new instance or the same instance mentioned in claim 19, line 5.
Claim 21 recites the limitation "the multi-leaf collimator" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 16, 18 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2012/0203490 (Sayeh et al., hereinafter Sayeh).
In regards to claims 15 and 21, Sayeh discloses a device and method that controls apertures on a collimator unit (see figure 8A and paragraphs 51-63). Saveh shows determining 
In regards to claim 16, Saveh discloses the limitations of claim 15. In addition, because of the motor and gear structure of the drive mechanism, the first and second drive components would actuate the leaf to move to the target position simultaneously.
In regards to claim 18, Saveh discloses the limitation of claim 15. In addition, the claim further limits a component that is not actively claimed.
 
Allowable Subject Matter
Claims 1-3, 5, and 8-14 are allowed.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4, 6, 7, 19, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 1, the prior art of record does not teach or suggest a device, as claimed by Applicant, where each leaf module has a leaf that is movable along a guide rail and a drive mechanism including a first drive component and a second drive component, the first drive component and the second drive component being both connected to the leaf,
wherein the first drive component and the second drive component jointly actuate the leaf to move along the guide rail. 
Claims 2-14 are dependent on allowable matter from claim 1 and are allowable or would be allowable once the 112 rejections are overcome.

In regards to claim 17, the prior art of record does not teach or suggest a system, as claimed by Applicant, 
In regards to claim 19, the prior art of record does not teach or suggest a system, as claimed by Applicant, where the processor causes the system to:
determine whether a modified lead screw is engaging with a modified nut;
in response to a determination that the modified lead screw is not engageable with the modified nut, actuate the leaf to move to a first position by the second drive component; and
actuate the leaf to move from the first position to the target position by the first drive component.
Claim 20 is dependent on allowable matter from claim 19 and would be allowable once the 112 rejections are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791